By the Court:
We think that the plaintiffs cannot hold the land in controversy as against the defendants. At common law an alien could not take land by descent. The plaintiffs are nearer of kin to James Dixon, the intestate, than the heirs of an uncle, for they are the children of a sister. But that sister is an alien, and therefore incapable of taking the land by descent. *442The heirs of the uncle, though more x’emote in kindred from the intestate, have the better legal right. It is admitted that they can take title to land, and that they draw their title iu this case through one who was capable of taking the legal inheritance. We think it is impossible for the children of a parent still alive to derive an inheritance', when the mother was herself incapable of acquiring that inheritance on account of alienage.
There must be judgment for the defendants upon the demurrer to the third plea.